DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 – Claims 1-2, 4, 6-10, 12, 15, 22-23, 25, 27, 30, 37, 3-42, 44, 46-47, 50, 61, 63, 75, 77 in the reply filed on 12/15/2020 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-10, 12, 15, 22-23, 25, 27, 30, 37, 3-42, 44, 46-47, 50, 61, 63, 75, 77,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0311133 A1 to Pang et al. (hereinafter Pang).

As per claim 1, Pang describes an implantable, Injectable and/or surface-mountable biomedical device for interfacing with a target tissue (Abstract), said device comprising: a flexible substrate (12U, HU. 6) having a Young's modulus selected from a range of lOOKPa to 50 Mpa (para[0080j: see application para[0028] describing substrate materials, and noting E is a material property); one or more microfluidic channels embedded in or supported by said substrate (visually FIG. 6; see para[0091]); wherein at least a portion of said substrate and said one or more microfluidic channels form an implantable or injectable elongated probe (para[0078]-[0081j, FIG. 6, spp akn ?R); wherein each miciofluidic channel comprises an outlet at a distal end and an inlet at a proximal end (para[0092]-[0095], FIG. 6; e.g. see para[0083j); wherein said inlet of said microfluidic channel is in fluid communication with a reservoir containing a fluid to be delivered to said target tissue (drug chamber 130, para[0095]-
As per claim 2, Pang describes the device of any one of the preceding claims, wherein said probe has a lateral dimension and a length (FIG. 6); said lateral dimension having a maximum that is less than or equal to 10 cm (FIG. 6; e.g. see FIG. 1, para[0081]-[0082],[0091j); and said length having a maximum that is less than or equal to 10 cm (FIG. 6; e.g. see FIG. 1, para[0081]-[0082],[0091j).
	Concerning claim 4 and the probe has a maximum thickness less than or equal to 5 mm (FIG. 6; e.g. see FIG. 1, para[0081]-[0082],[0091j).
	Concerning claim 6 and the reservoir and said fluid actuator are provided on a body portion of said substrate coincident said probe (see figures 1-5).
	Concerning claim 7 and the body portion of said substrate is disposed within a head stage (see figure 5 and body portion shown in figure).
	Concerning claim 8 and the said body portion of said substrate is tissue-surface mountable (note position in figures 10-12 for example).
	Concerning claim 9 and the body portion of said substrate is capable of conformal contact with said tissue surface (note position in figures 10-12 for example).
	Concerning claim 10 and the wireless control signal is provided by a remote triggering device (see para [0088]).
	Concerning claim 12 and the biomedical device does not comprise a battery (see figures 5 or 6 for examples).
	Concerning claim 15 and the fluid actuator comprises a hydrolytic actuator for producing hydrogen gas and oxygen gas from water (see para [0088], [0107]).
Concerning claim 22 and the fluid actuator comprises a first electrode and a second electrode for providing a potential across said fluid in said reservoir; said potential selected from a range of 1 V to 8 V. In re Aller, 105 USPQ 233 (CCPA 1955). These are well known voltages to a PHOSITA and discussed about voltage devices known in para [0139] that a PHOSITA would know operates in these voltages. 
	Concerning claim 23 and said first and second electrodes each independently having an active electrode area less than or equal to 1 x 106 pm2. The prior art is silent as to the size area of 1 x 103pm2.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrod area the size area of 1 x 103pm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  This size would have been appropriate to construct the electrode in in order to fit it in a device to be implanted to a body.
	Concerning claim 25 and the device comprises a plurality of said reservoirs and a plurality of said fluid actuators, wherein each fluid actuator independently communicates with one of said reservoirs and wherein each fluid actuator receives a wireless control signal having a distinct frequency (see para [0096] and discussion of a plurality of chambers and electrodes and 140/130 elements).
	Concerning claim 27 and the device comprises a plurality of microfluidic channels and each of said reservoirs independently communicates with one of said microfluidic channels (para[0092]-[0095], FIG. 6; e.g. see para[0083j).
	Concerning claim 30 and the microfluidic channel provides one-way or two-way fluid communication with said target tissue (again para[0092]-[0095], FIG. 6; e.g. see para[0083j).
	Concerning claim 37 and the device component comprises one or more optical sources each independently having an emitting area less than or equal to 1 x 105 pm2.  The prior art is silent as to the size area less than or equal of 1 x 105pm2.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrod area the size area of less than or equal of 1 In re Rose, 105 USPQ 237 (CCPA 1955).  This size would have been appropriate to construct the emitting areas in in order to fit it in a cover the limited area to be viewed.
	Concerning claim 39 and said optical source provides a radiant output characterized by a plurality of different wavelength maxima (see para [0151][0152]).
	Concerning claim 40 and a radiant output characterized by a surface power density of 0.1 mW mm2 to 10 mW mm2. Pang discloses the claimed invention except for a surface power density of 0.1 mW mm2 to 10 mW mm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a surface power density of 0.1 mW mm2 to 10 mW mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  This is a commonly known range of power density to a PHOSITA in order to provide enough radiant output to adduquatly provide required energy to an area.
	Concerning claim 41 and the optical source provides a radiant output providing a change in the temperature of said target tissue equal to or less than 1 °C, it is examiners position that this is a functional limitation and is a resultant based effect dependent on the target tissue selected and that the prior art of Pang would perform this function based on the structures of the Pang device and further that it does not state that it does change the temperature.
	Concerning claim 42 and the device component comprises one or more photodetectors each independently having an active light receiving area less than or equal to 1 x 106 pm2.
Pang discloses the claimed invention except for light receiving area less than or equal to 1 x 106 pm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to light receiving area less than or equal to 1 x 106 pm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This is a commonly known 
Concerning claim 44 and the biomedical device has a shape that corresponds to a micro-needle (note portion shape near 870).
	Concerning claim 46 and said device comprises at least two different functional layers providing a multifunctional biomedical device (not multilayers of the device as in figures 1-8).
	Concerning claim 47 and the multifunctional device electrically, optically and/or thermally interfaces with said target tissue (note placement as in figures 1-8).
	Concerning claim 50 and comprises one or more inorganic semiconductor components; one or more metallic components; or one or more inorganic semiconductor components and one or more metallic components (see para [0139], [0141], [0143]).
	Concerning claim 61 and substrate is optically transparent across a selected wavelength range (see para [0151]).
	Concerning claim 63 and substrate has a distal end that is a taper geometry (see figures 1 and figure 5 and distal tapering shape).
	Concerning claim 75 and said target tissue is soft tissue of a living animal (examiner is of the position that the target tissue is an intended use and this Pang device is for use with living tissue).
	Concerning claim 77 and said soft tissue is brain and said interfacing is at a penetration depth selected from a range of 0.5 mm to 10 cm from a soft tissue surface (again examiner is of the position that this is an intended use type limitation and a functional limitation and the Pang device could perform those functional limitations as the structures of Pang are capable of use on a brain with that penetration depth..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783